CHARLES J. SCHUCK, Judge.
This claim is in the amount of $7.60 as damages for injuries to the complainant’s automobile when it struck a protruding steel rail on Main street in Clarksburg, West Virginia, December 5, 1942, in the nighttime of said day, the said steel rail having been removed in connection with the removal project of the state road commission then being carried on at the time and place indicated. The record reveals that the steel rail in question was for some reason allowed to protrude out of line and over and upon the line used for automobile traffic. From the record, the claimant was not at fault and the rail in question should not have been allowed to protrude over the said traffic lane.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the allowance of the claim for the amount in question; the claim is also approved by the special assistant to the attorney general. After consideration of the record as submitted we are of the opinion that it should be entered as an approved claim, and an award of seven dollars and sixty cents ($7.60). is made accordingly.